DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 and 06/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0030587 to Tsuruta et al.
With respect to claim 1, Tsuruta et al. teach a secondary battery, comprising: 
a case 2; 
an electrode assembly 5, accommodated in the case 2 and comprising a main body 5 and a tab 10 connected to the main body; 
a cap plate 3, coupled to the case 2; 
an electrode terminal 11B, provided with a through hole 6d; and 
a current collecting member 6B, comprising an extending portion 15 and 6e and a connecting portion 6b connected to the extending portion 15 and 6e, wherein the connecting portion 6b is located on an inner side of the cap plate 3 and is directly connected to the tab 10, and the extending portion 15 and 6e is adapted to extend toward the electrode terminal 11B and protrude into the through hole 6d, 
wherein the electrode terminal 11B is entirely located on an outer side of the cap plate 3, and the extending portion 15 and 6e is connected to the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4). 
	Tsuruta et al. discloses the claimed invention except for the extending portion is connected to the electrode terminal by welding in a sealed manner. It would have been obvious as of the effective filing dated of the claimed invention to connect the extending portion with the electrode terminal by welding since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claim 2, Tsuruta et al. teach the secondary battery, wherein the extending portion 15 and 6e comprises a projection 15 and a recess, wherein the projection 15 is connected to the connecting portion 6b, and the recess is formed on a side of the projection 15 facing away from the electrode terminal 5 by forming the projection 15 (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).

With respect to claim 3, Tsuruta et al. teach the secondary battery, wherein the projection 15 comprises a base portion 15 and a side portion 6e, wherein the side portion 6e is connected to the connecting portion 6b and is adapted to extend toward the electrode terminal 11B, and the base portion 15 is connected to one end of the side portion away from the connecting portion 6b, and is adapted to protrude into the through hole 6d and is connected to the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4). 

With respect to claim 4, Tsuruta et al. teach the secondary battery, wherein the side portion 6e is connected to the base portion 15 in a sealed manner, and the base portion 15 is directly connected to the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4). With respect to the claim limitation, “the side portion is formed in a cylindrical shape,” changes in shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, both the claims and the specification do not show the criticality of the side portion is formed in a cylindrical shape.

With respect to claims 5 and 6, Tsuruta et al. further teach the secondary battery, wherein the base portion 15 is connected to the electrode terminal, by which an annular seam is formed to connect the base portion 15 and the electrode terminal 11B in a sealed manner (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).  
Tsuruta et al. discloses the claimed invention except for the base portion is welded to the electrode terminal. It would have been obvious as of the effective filing dated of the claimed invention to connect the base portion with the electrode terminal by welding since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claims 7-9, Tsuruta et al. teach the secondary battery, wherein the base portion 15 comprises a base body and an annular flange connected between the side portion 6e and the base body, wherein the base body is adapted to protrude into the through hole 6d, and is directly connected to the electrode terminal 11B with the annular flange connected with the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).
Tsuruta et al. do not specifically teach the annular flange abutting against the electrode terminal, however, the particular rearrangement of the annular flange was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, both the claims and the specification do not show the criticality of having the annular flange abutting against the electrode terminal.

With respect to claim 10, Tsuruta et al. teach the secondary battery, wherein the projection 15 comprises a base portion 15 and a side portion 6e, wherein the side portion 6e is connected to the connecting portion 6b and is adapted to extend toward the electrode terminal 11B, and the base portion 15 is connected to one end of the side portion 6e away from the connecting portion 6b; and the extending portion 15 further comprises a connecting member (the top portion of the cylindrical shaft 15), wherein the base portion 15 is provided with a perforation hole 13b, the connecting member (the top portion of the cylindrical shaft 15) is adapted to pass through the perforation hole 13b and connect to the base portion 15, and is further adapted to protrude into the through hole 6d and is directly connected to the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4). 

With respect to claim 11, Tsuruta et al. teach the secondary battery, wherein the connecting member (the top portion of the cylindrical shaft 15) comprises a support portion (the bottom portion of the cylindrical shaft 15) and a column body (the body portion of the cylindrical shaft 15) connected to the support portion (the bottom portion of the cylindrical shaft 15), wherein the support portion (the bottom portion of the cylindrical shaft 15) is received in the recess of the extending portion 6e and is adapted to extend beyond an inner wall of the perforation hole 13b in a radial direction of the perforation hole 13b, and the column body (the body portion of the cylindrical shaft 15) is adapted to pass through the perforation hole 13b and protrude into the through hole 6d, and is directly connected to the electrode terminal 11B (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).

With respect to claim 12, Tsuruta et al. teach the secondary battery, wherein the base portion 15 is in direct contact with the electrode terminal 11B, and in direct contact with the support portion (the bottom portion of the cylindrical shaft 15) (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).

With respect to claim 13, Tsuruta et al. further teach the secondary battery, wherein the column body (the body portion of the cylindrical shaft 15) is connected to the electrode terminal 11B, by which an annular seam is formed to connect the column body and the electrode terminal in a sealed manner (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).
Tsuruta et al. discloses the claimed invention except for the column body is welded to the electrode terminal. It would have been obvious as of the effective filing dated of the claimed invention to connect the column body with the electrode terminal by welding since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

With respect to claim 14, Tsuruta et al. further teach the secondary battery, wherein the connecting portion 6b is formed as a sheet-like member, and is connected to the tab 10; and the extending portion is connected to the electrode terminal (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).
Tsuruta et al. discloses the claimed invention except for the connecting portion is connected to the tab by ultrasonic and the extending portion is connected to the electrode terminal by laser welding. It would have been obvious as of the effective filing dated of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0030587 to Tsuruta et al. in view of US Patent Application Publication 2015/0243935 to Minagata et al. 
With respect to claim 15, Tsuruta et al. do not specifically teach the secondary battery, wherein the tab comprises a weld portion and a bent portion, wherein the bent portion is connected between the main body of the electrode assembly and the weld portion, and is bent downward with respect to the weld portion; and the secondary battery comprises two groups of electrode assemblies, wherein each weld portion of the two groups of electrode assemblies is welded to the connecting portion of the current collecting member by ultrasonic welding, and the weld portion of either one of the two groups of electrode assemblies is adapted to extend toward the weld portion of the other group of the electrode assembly. 

However, Minagata et al. teach an electrical storage device wherein the tab 45 comprises a weld portion and a bent portion, wherein the bent portion is connected between the main body of the electrode assembly 20 and the weld portion, and is bent downward with respect to the weld portion (Minagata et al.: Section [0050]; Fig. 1A).


Tsuruta et al. in view of Minagata et al. disclose the claimed invention except for the secondary battery comprises two groups of electrode assemblies, wherein each weld portion of the two groups of electrode assemblies is welded to the connecting portion of the current collecting member by ultrasonic welding, and the weld portion of either one of the two groups of electrode assemblies is adapted to extend toward the weld portion of the other group of the electrode assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two groups of electrode assemblies and each of the electrode assemblies is welded to the connecting portion with adapting to extend toward the weld portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0030587 to Tsuruta et al. in view of US Patent Application Publication 2015/0086867 to Oda et al.
With respect to claim 16, Tsuruta et al. do not specifically teach the secondary battery, wherein, the electrode terminal comprises a second metal layer and a first metal layer stacked on 
However, Oda et al. teach a battery terminal comprises a second metal layer 81 and a first metal layer 80 stacked on the second metal layer 81, and the through hole 789 is formed as a stepped hole comprising a first hole and a second hole, wherein the first hole has an aperture larger than that of the second hole, the first hole is disposed in the first metal layer 80, and the second hole is disposed in the second metal layer 81; and the extending portion 52 and the second metal layer 81 are made of the same material, the first metal layer 80 and the second metal layer 81 are made of different materials, and the extending portion 52 is adapted to protrude into the second hole and is connected to the second metal layer 81, wherein the through 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tsuruta et al. with the above teaching from Oda et al. with the motivation of having a means such the structure of the terminal would improve the conductivity of the terminal.

With respect to claim 20, Tsuruta et al. teach a method of manufacturing a secondary battery, comprising the steps of: 
providing an electrode assembly 5, wherein the electrode assembly 5 comprises a main body 5 and a tab 10 connected to the main body; 
providing a current collecting member 6B, wherein the current collecting member 6B comprises an extending portion 15 and 6e and a connecting portion 6b connected to the extending portion 15 and 6e, and the tab 10 is directly connected to the connecting portion 6b; 

providing a case 2, loading the electrode assembly 5 into the case 2 (Tsuruta et al.: Sections [0036]-[0039]; Fig. 4).

Tsuruta et al. do not specifically teach performing laser welding on the outer side of the cap plate to connect the extending portion and the electrode terminal, wherein the electrode terminal is entirely located on an outer side of the cap plate, and the extending portion and the electrode terminal are connected in a sealed manner by the laser welding.
However, Oda et al. teach performing laser welding on the outer side of the cap plate 2 to connect the extending portion 52 and the electrode terminal 482, wherein the electrode terminal 482 is entirely located on an outer side of the cap plate 2, and the extending portion 52 and the electrode terminal 482 are connected in a sealed manner by the laser welding (Oda et al.: Section [0139]-[0142]; Fig. 19).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tsuruta et al. with the above teaching from Oda et al. with the motivation of having a means such the structure of the terminal would improve the conductivity of the terminal.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        1/14/2021